UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-19635 GENTA INCORPORATED (Exact name of Registrant as specified in its charter) Delaware 33-0326866 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 200 Connell Drive Berkeley Heights, NJ (Address of principal executive offices) (Zip Code) (908) 286-9800 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of “large accelerated filer, “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x As of November 11, 2010 the registrant had110,776,005 shares of common stock outstanding. Genta Incorporated INDEX TO FORM 10-Q PART I. FINANCIAL INFORMATION Page Item 1. Consolidated Financial Statements: Consolidated Balance Sheets at September 30, 2010 (unaudited) and December 31, 2009 3 Consolidated Statements of Operations for the Three and Nine Months Ended September 30, 2010 and 2009 (unaudited) 4 Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2010 and 2009 (unaudited) 5 Notes to Consolidated Financial Statements 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Quantitative and Qualitative Disclosures about Market Risk 27 Item 4T. Controls and Procedures 27 PART II. OTHER INFORMATION Item 1. Legal Proceedings 28 Item 1A. Risk Factors 29 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 41 Item 3. Defaults Upon Senior Securities 41 Item 4. (Removed and Reserved) 41 Item 5. Other Information 41 Item 6. Exhibits 42 SIGNATURES 43 CERTIFICATIONS 2 GENTA INCORPORATED CONSOLIDATED BALANCE SHEETS (In thousands, except par value data) September 30, December 31, ASSETS (unaudited) Current assets: Cash and cash equivalents $ $ Accounts receivable - net of allowances of $39 at September 30, 2010 and $23 at December 31, 2009, respectively 2 2 Receivable on sale of New Jersey tax losses - Inventory (Note 4) 38 81 Prepaid expenses and other current assets Total current assets Property and equipment, net Deferred financing costs on sale of convertible notes, warrants and common stock (Note 6) Restricted cash account - Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY/(DEFICIT) Current liabilities: Accounts payable and accrued expenses $ $ Convertible notes due June 9, 2011, $1,890 outstanding, net of debt discount of($967) at September 30, 2010 (Note 6) - Convertible notes due June 9, 2010, $1,787 outstanding, net of debt discount of ($115) at December 31, 2009 (Note 6) - Convertible notes due July 7, 2011, $291 outstanding, net of debt discount of($133) at September 30, 2010 (Note 6) - Convertible notes due September 4, 2011, $3,768 outstanding, net of debt discount of($2,132) at September 30, 2010 (Note 6) - Total current liabilities Long-term liabilities: Office lease settlement obligation (Note 5) Convertible notes due April 2, 2012, $251 outstanding, net of debt discount of($94) at September 30, 2010 and $4,452 outstanding, net of debt discount of ($3,150) at December 31, 2009 (Note 6) Convertible notes due July 7, 2011, $751 outstanding, net of debt discount of ($570) at December 31, 2009 (Note 6) - Convertible notes due September 4, 2011, $7,000 outstanding, net of debt discount of ($5,872) at December 31, 2009 (Note 6) - Convertible notes due March 9, 2013, $25,949 outstanding, net of debt discount of($19,859) at September 30, 2010 (Note 6) - Total long-term liabilities Commitments and contingencies (Note 9) Stockholders' equity/(deficit): Preferred stock, 5,000 shares authorized: Series A convertible preferred stock, $.001 par value; 8 shares issued and outstanding, liquidation value of $385 at September 30, 2010 and December 31, 2009, respectively - - Series G participating cumulative preferred stock, $.001 par value; 0 shares issued and outstanding at September 30, 2010 and December 31, 2009, respectively - - Common stock, $.001 par value; 6,000,000 and 6,000,000 shares authorized, 12,899 and 1,928 shares issued and outstanding at September 30, 2010 and December 31, 2009, respectively(Note 1) 13 2 Additional paid-in capital Accumulated deficit ) ) Total stockholders' equity/(deficit) ) Total liabilities and stockholders' equity/(deficit) $ $ See accompanying notes to consolidated financial statements. 3 GENTA INCORPORATED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, (In thousands, except per share data) Product sales - net $
